17‐1059‐cv 
Vista Outdoor Inc. v. Reeves Family Trust, et al. 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS 
LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A PARTY CITING TO A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY 
COUNSEL.  
 
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 14th day of February, two thousand eighteen. 
 
PRESENT:   
                    JOHN M. WALKER, JR.,  
                    GERARD E. LYNCH,  
                    DENNY CHIN, 
                               Circuit Judges. 
                      
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

VISTA OUTDOOR INC., 
                                Plaintiff‐Counter‐Defendant‐Appellee, 
 
                                                v.                                              17‐1059‐cv 
 
REEVES FAMILY TRUST, MICHELLE 
WILKENS, JEREMY WILKENS, KYLE 
REEVES, 
                                Defendants‐Counter‐Claimants‐Appellants. 
                                 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

 
                                                                                                
FOR PLAINTIFF‐APPELLEE:                        ADAM H. OFFENHARTZ (James L. Hallowell, 
                                               Jonathan D. Fortney, William J. Moccia, on the 
                                               brief), Gibson, Dunn & Crutcher LLP, New 
                                               York, New York.  
 
FOR DEFENDANT‐APPELLANT:                       ALAN A. GREENBERG (Thomas C. Rickeman, 
                                               Claire‐Lise Y. Kutlay, on the brief), Greenberg 
                                               Gross LLP, Costa Mesa, California, and 
                                               Jonathan A. Harris, on the brief, Harris, St. 
                                               Laurent & Chaudhry LLP, New York, New 
                                               York. 
 
               Appeal from the United States District Court for the Southern District of 

New York (Rakoff, J.). 

               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order and final judgment of the district court is 

AFFIRMED.  

               Defendants‐counter‐claimants‐appellants Reeves Family Trust, Michelle 

Wilkens, Jeremy Wilkens, and Kyle Reeves1 (collectively the ʺSellersʺ) appeal from the 

district courtʹs order and final judgment entered March 13, 2017, awarding plaintiff‐

counter‐defendant‐appellee Vista Outdoor Inc. (ʺVistaʺ) damages on its claims for, inter 

alia, breach of contract, tortious interference with contract, and breach of the implied 




1      Although not a signatory to the relevant purchase agreement, Kyle Reeves was a de facto Seller, 
who controlled the actions of the Reeves Family Trust, which was a signatory to the Purchase Agreement, 
through his mother who was the Trustʹs sole trustee.  
                                                   2
                                                                                              
covenant of good faith and fair dealing and dismissing the Sellersʹ claims.  The district 

court explained its reasoning in the March 13, 2017, order and judgment as well as in its 

opinion and order entered February 13, 2017, granting partial judgment in favor of 

Vista, and its memorandum and order entered March 10, 2017, denying the Sellersʹ 

motion for reconsideration.  We assume the partiesʹ familiarity with the underlying 

facts, procedural history, and issues on appeal.   

              Construed in the light most favorable to the Sellers, the facts are 

summarized as follows:  Vista, a designer, manufacturer, and marketer of outdoor 

sports and recreation products, purchased Jimmy Styks, a designer, manufacturer, and 

marketer of stand‐up paddleboards, in July 2015.  Jimmy Styks was founded by Kyle 

Reeves and Jeremy Wilkens in 2009 and was owned, prior to the Vista acquisition, by 

Jeremy Wilkens, Wilkensʹs wife Michelle Wilkens, and the Reeves Family Trust, an 

irrevocable trust whose sole trustee is Reevesʹs mother.  In exchange for ownership of 

Jimmy Styks, Vista agreed to pay the Sellers $40 million at the closing of the deal and up 

to an additional $40 million contingent on Jimmy Styks meeting or exceeding certain 

gross profit benchmarks annually over the three years succeeding the acquisition (the 

ʺearn‐outʺ).  This was laid out in a document the parties refer to as the Purchase 

Agreement.  For the period from July 1, 2015, to July 3, 2016, under the Purchase 


                                             3
                                                                                                    
Agreement, the Sellers would receive a minimum earn‐out of $1 million if gross profits 

equaled a certain threshold with the potential payout increasing incrementally to a 

maximum of $10 million if profits equaled or exceeded a higher specified threshold.   

               After Vistaʹs acquisition of Jimmy Styks, both Jeremy Wilkens and Reeves 

accepted employment with Vista to help Jimmy Styks integrate into Vistaʹs business.2  

As July 3, 2016, approached, Jeremy Wilkens and Reeves became increasingly 

concerned that gross profits would not reach the threshold necessary to trigger their 

earn‐out.  Thus. they concocted a plan to inflate Jimmy Styksʹ gross profits.  Beginning 

around March 8, 2016, they started, in their capacity as Vista employees, the process of 

acquiring, on behalf of Vista, one million Jimmy Styks branded stickers from a Chinese 

manufacturer.  They planned to buy the stickers for Vista using Vista funds, then place 

the stickers for sale on the Jimmy Styks website, and then purchase all the stickers in 

their personal capacity, using their own funds, to inflate Jimmy Styksʹs gross profit for 

the 2016 earn‐out period, just days before the deadline.  

               On May 26, 2016, after the stickers were delivered into Jimmy Styksʹs 

possession, Reeves, Jeremy Wilkens, and Michelle Wilkens each placed a small order of 




2     As Reeves is a Canadian citizen, he was hired as an independent contractor rather than an 
employee.   

                                                  4
                                                                                                 
stickers, using their personal funds.  Then, several days before the end of the earn‐out 

period, on June 22, 2016, the Sellers placed an order for nine hundred thousand Jimmy 

Styks stickers at $3.99 or $4.99 a piece, a price they had set themselves, for a total of $4 

million worth of stickers. The Sellers, excluding the Reeves Family Trust which had not 

authorized the transaction, admit that they attempted to purchase the stickers to trigger 

their 2016 earn‐out.  If they had succeeded, because of the way the Purchase Agreement 

structured the earn‐out, they would have received $10 million for their investment of $4 

million. 

              When Vista executives learned of the Sellersʹ order of stickers, they 

blocked the transaction and terminated Reeves and Jeremy Wilkens from their 

positions.  On July 19, 2016, Vista sued the Sellers.  Vista asserted claims of breach of 

contract, tortious interference with contract, and breach of the implied covenant of good 

faith and fair dealing, and requested a declaratory judgment.  The Sellers responded 

with counterclaims of their own ‐‐ for breach of contract, breach of the implied covenant 

of good faith and fair dealing, and claims based on their termination.   

              As noted above, the district court granted summary judgment for Vista 

and denied the Sellersʹ motion for reconsideration.  On March 13, 2017, the district court 

entered its order and final judgment awarding Vista a total of $126,642 plus interest.   


                                              5
                                                                                                  
              On appeal, the Sellers do not dispute the core factual findings of the 

district court, but rather argue that they were within their legal rights to procure one 

million stickers on behalf of Vista in their capacity as Vista employees, and then 

purchase the stickers from Vista using personal funds for $4 million, for the admitted 

purpose of triggering the earn‐out of $10 million, netting themselves a profit of 

approximately $6 million in the process.   

              We review a district courtʹs grant of summary judgment de novo.  Clear 

Channel Outdoor, Inc. v. City of New York, 594 F.3d 94, 103 (2d Cir. 2010).  We ʺconstru[e] 

the evidence in the light most favorable to the non‐moving party and draw[] all 

reasonable inferences in its favor.ʺ  Mitchell v. City of New York, 841 F.3d 72, 77 (2d Cir. 

2016).  We review the denial of a motion for reconsideration for abuse of discretion.  

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012).  

ʺ[R]econsideration will generally be denied unless the moving party can point to 

controlling decisions or data that the court overlooked.ʺ  Id. (citation and internal 

quotation marks omitted).   

              The Sellers first argue that it was error for the district court to grant Vista 

summary judgment on its claim that the Sellers breached the implied covenant of good 

faith and fair dealing.  We disagree.  The district court correctly concluded that Jeremy 


                                               6
                                                                                                   
and Michelle Wilkens breached the implied covenant of good faith and fair dealing as a 

matter of law.  Under New York law, ʺimplicit in every contract is a covenant of good 

faith and fair dealing which encompasses any promises that a reasonable promisee 

would understand to be included.ʺ  N.Y. Univ. v. Continental Ins. Co., 87 N.Y.2d 308, 

318(N.Y. 1995) (citations omitted).  Accordingly, ʺneither party shall do anything which 

will have the effect of destroying or injuring the right of the other party to receive the 

fruits of the contract.ʺ  Sec. Plans, Inc. v. CUNA Mut. Ins. Socʹy, 769 F.3d 807, 817 (2d Cir. 

2014) (citation and internal quotation marks omitted).  The Sellers do not dispute the 

facts, but argue essentially that nothing in the Purchase Agreement prohibited them 

from personally purchasing approximately one million stickers from Jimmy Styks to 

boost gross profits to trigger the earn‐out.  The goal of the earn‐out was to reflect the 

full value of Jimmy Styks at the time of acquisition and to compensate the Sellers if the 

business was more valuable than it was anticipated to be at the time of acquisition.  To 

the extent the Sellers argue that the earn‐out served some alternate purpose, such as 

creating an incentive to the Sellers to continue growing the acquired company in their 

role as employees, they have presented no evidence to support that assertion.  In any 

event, even if that were the purpose of the earn‐out, Vistaʹs rights would still be 




                                               7
                                                                                                                  
undermined by the Sellersʹ attempted sticker purchase, because that purchase would 

not reflect organic growth through potentially replicable sales.3   

                 Though Michelle Wilkens did not work for Vista and did not place the 

ultimate sticker order herself, her collusion with Jeremy Wilkens and Reeves to buy the 

earn‐out breached the implied covenant of good faith and fair dealing.4  As Vistaʹs 

request for declaratory relief simply sought a declaration that the Sellers breached the 

implied covenant of good faith and fair dealing, we also affirm the district courtʹs 

decision to grant such relief.  

                 The Sellers respond that even if they did breach the implied covenant of 

good faith and fair dealing, their actions did not result in any damages.  See Berley 

Indus., Inc. v. City of New York, 45 N.Y.2d 683, 686 (N.Y. 1978).  They argue that the 

purchase price of the stickers they acquired for Vista (over $60,000) cannot be 




3        The Sellers argue that the Purchase Agreement expressly ties the earn‐out to their achieving the 
target profits as measured by GAAP, that GAAP would count the net proceeds from the sticker sale as 
profit, and that the covenant of good faith cannot trump the accounting rules specified in the contract.  
But the specification of an accounting method does not mean that any transaction producing results that 
would be counted as profit using that method is legitimate under the contract.  More specifically, it does 
not authorize the Sellers to engage in a self‐dealing artificial transaction contrived entirely to exchange a 
$4 million payment that had no relevance to the performance of Jimmy Styks as a company or the Sellers 
as managers for a $10 million return payment, thereby making a $6 million personal profit at Vistaʹs 
expense.  
4        The Sellers also argue that Vista breached the implied covenant of good faith and fair dealing by 
blocking their sticker purchase.  We disagree.  Vista had strong reasons to block the sticker purchase, 
including that the purchase would have violated Vistaʹs code of business ethics.  

                                                      8
                                                                                                                
considered damages because Vista initially approved the sticker purchase and is still in 

possession of the stickers.  Though Vista did approve the sticker purchase, it did not 

know about the scheme motivating the purchase and thus did not knowingly ratify the 

purchase.  See Holm v. C.M.P. Sheet Metal, Inc., 455 N.Y.S.2d 429, 432 (4th Depʹt. 1982).  

Moreover, since the time of the purchase the stickers have become ʺworthlessʺ to Vista 

and are not salable.5   Accordingly, the district court did not err as a matter of law in 

assessing damages in the amount of the sticker purchase to Vista.   

                The Sellers next argue that the district court erroneously concluded that 

Kyle Reeves tortiously interfered with the Purchase Agreement.  Again, we disagree.  It 

is undisputed that Reeves was a principal engineer of the sticker scheme and 

encouraged the Wilkenses to join the scheme.  Indeed, Reeves ordered the stickers using 

his authority as an employee of Vista and made them available for purchase on the 

Jimmy Styks website.  As the sticker scheme breached the implied covenant of good 

faith and fair dealing, the district court did not err in granting summary judgment 

holding that Reevesʹs inducement of these actions, encouraging and motivating the 

breach, constituted tortious interference.   



5        The Sellers argue that issues of fact remain about the residual value of the stickers.  But Vista 
offered evidence that it had written off the entire cost of the stickers because they could not be sold and 
the Sellers offered no evidence at all as to their potential value.   

                                                      9
                                                                                                
              Lastly, the Sellers contest the district courtʹs holding that they breached 

Section 2.5 of the Purchase Agreement by failing to pay a portion of the amount owed.  

Section 2.5 of the Purchase Agreement required the parties to reconcile Jimmy Styksʹs 

estimated pre‐closing balance sheet with its balance sheet at closing.  Pursuant to this 

arrangement, the Reeves Family Trust and the Wilkenses owed Vista $132,284, but only 

paid half of that.  Vista first delivered to the Sellers a closing balance sheet, which 

indicated the amount due within sixty days of closing, as called for by the Purchase 

Agreement, and then provided a revised estimate on September 25, 2015.  Jeremy and 

Michelle Wilkens paid half of what was due: $66,142.  It is undisputed, however, that 

the Reeves Family Trust never paid the remainder.   

              The Sellers raise two arguments in their defense.  First, they argue that 

Vista is equitably estopped from collecting the remaining balance from Jeremy and 

Michelle Wilkens because Vista told them by e‐mail that they only had to pay half.  This 

argument is meritless.  By paying half the outstanding balance, Jeremy and Michelle 

Wilkens reduced their liability but did not shield themselves from having to satisfy 

their contractual obligations.  Second, the Sellers contend that Vista failed to notify the 

Reeves Family Trust of its outstanding obligation, waiving any obligation to pay under 

the Purchase Agreementʹs notice requirement.  Though the Reeves Family Trust was 


                                              10
                                                                                                
not directly sent the revised estimate by Vista, it received notice of the new calculations 

through Mr. Wilkens and it does not contend that it was prejudiced.  See Fortune 

Limousine Serv., Inc., v. Nextel Commcʹns, 826 N.Y.S.2d 392, 395 (1st Depʹt 2006) (Under 

New York law, ʺstrict compliance with contractual notice provisions need not be 

enforced where the adversary party does not claim the absence of actual notice or 

prejudice by the deviation.ʺ).  Accordingly, we affirm the district courtʹs finding that the 

Sellers are liable for the remainder of the amount due under the Purchase Agreement.    

                                            . . .  

              We have considered the Sellersʹ remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM. 

                                          FOR THE COURT:  
                                          Catherine OʹHagan Wolfe, Clerk 
 




                                             11